Exhibit 10.1

March     , 2007

[Name]

[Title]

 

Re: WESTLAKE CHEMICAL CORPORATION

SPECIAL LONG-TERM RESTRICTED STOCK AWARD

Dear             :

Westlake Chemical Corporation (the “Company”) hereby grants to you, as an
employee of the Company or a Subsidiary, an award (“Award”) of             
shares of Common Stock of the Company (“Restricted Stock”). This Award is
granted effective February 23, 2007 (the “Grant Date”), subject to the following
terms and conditions:

1. Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Westlake Chemical Corporation 2004 Omnibus Incentive Plan
(the “Plan”) and administrative interpretations thereunder, if any, which have
been adopted by the Administrator and are in effect on the date hereof. Except
as defined herein, capitalized terms shall have the same meanings ascribed to
them under the Plan.

2. Vesting Schedule.

This Award shall vest in accordance with the following schedule:

 

Vesting Dates

  

Percentage of Shares Vested

Initial Vesting Date:

Final Vesting Date:

 

February 23, 2012

August 23, 2016

  

50%

50%

You must be in continuous regular, full-time employment with the Company or any
of its Subsidiaries from the Grant Date through the date this Award is scheduled
to vest in order for the Award to vest. During the period of time between the
Grant Date and the earlier of the date the Restricted Stock vests or is
forfeited, the Restricted Stock will be evidenced by a book entry account in the
Company’s records.

3. Termination of Employment

(a) General. The following rules apply to your Award in the event of your death,
disability or other termination of employment.

 

  (i)

Involuntary Termination Without Cause. (1) If your employment with the Company
or a Subsidiary is terminated by the Company or any such Subsidiary without
Cause prior to the Initial Vesting Date, your Award shall become vested with
respect to one-half of the previously unvested shares that were scheduled to
become vested on the Initial Vesting Date, prorated for the number of full
months you were employed from the Grant Date until the date of your termination.
The remaining unvested Restricted Stock shall be forfeited. (2) If your
employment with the



--------------------------------------------------------------------------------

 

Company or a Subsidiary is terminated by the Company or any such Subsidiary
without Cause on or after the Initial Vesting Date and prior to the Final
Vesting Date, your Award shall be vested to the extent vested on the date of
your termination, and shall become vested with respect to one-half of the
previously unvested shares that were scheduled to become vested on the Final
Vesting Date, prorated for the number of full months you were employed from the
Initial Vesting Date until the date of your termination. The remaining unvested
Restricted Stock shall be forfeited.

 

  (ii) Voluntary Termination. If you voluntarily terminate employment with the
Company or a Subsidiary, including, without limitation, termination of
employment due to retirement, your Award shall be vested to the extent vested on
the date of your termination. The remaining unvested Restricted Stock shall be
forfeited immediately.

 

  (iii) Termination with Cause. If your employment with the Company or a
Subsidiary is terminated for Cause, your Award shall be vested to the extent
vested on the date of your termination. The remaining unvested Restricted Stock
shall be forfeited immediately.

 

  (iv) Termination by Reason of Death. (1) If your employment terminates by
reason of death prior to the Initial Vesting Date, your Award shall become
vested with respect to the previously unvested shares that were scheduled to
become vested on the Initial Vesting Date, prorated for the number of full
months you were employed from the Grant Date until the date of your death. The
remaining unvested Restricted Stock shall be forfeited. (2) If your employment
terminates by reason of death on or after the Initial Vesting Date and prior to
the Final Vesting Date, your Award shall be vested to the extent vested on the
date of your death, and shall become vested with respect to the previously
unvested shares that were scheduled to become vested on the Final Vesting Date,
prorated for the number of full months you were employed from the Initial
Vesting Date until the date of your death. The remaining unvested Restricted
Stock shall be forfeited.

 

  (v)

Termination by Reason of Disability. (1) If your employment terminates by reason
of total and permanent disability (as determined by the Administrator) prior to
the Initial Vesting Date, your Award shall become vested with respect to the
previously unvested shares that were scheduled to become vested on the Initial
Vesting Date, prorated for the number of full months you were employed from the
Grant Date until the date of your termination. The remaining unvested Restricted
Stock shall be forfeited. (2) If your employment terminates by reason of total
and permanent disability (as determined by the Administrator) on or after the
Initial Vesting Date and prior to the Final Vesting Date, your Award will be
vested to the extent vested on the date of your termination and shall become
vested with respect to the previously unvested shares that were scheduled to
become vested on the Final Vesting Date, prorated for the

 

-2-



--------------------------------------------------------------------------------

 

number of full months you were employed from the Initial Vesting Date until the
date of your termination. The remaining unvested Restricted Stock shall be
forfeited.

 

  (vi) Adjustments by the Administrator. The Administrator may, in its sole
discretion, before or after your termination of employment, declare all or any
portion of your Award immediately vested.

(b) Administrator Determinations. The Administrator shall have absolute
discretion to determine the date and circumstances of termination of your
employment, and its determination shall be final, conclusive and binding upon
you.

(c) Cause. For purposes of this Award, Cause shall mean any of the following:

 

  (i) your conviction by a court of competent jurisdiction of any felony or a
crime involving moral turpitude;

 

  (ii) your knowing failure or refusal to follow reasonable instructions given
to you on behalf of the Company or reasonable policies, standards and
regulations of the Company or any Subsidiary;

 

  (iii) your continued failure or refusal to faithfully and diligently perform
the usual, customary duties of your employment with the Company or any
Subsidiary;

 

  (iv) continuously conducting yourself in an unprofessional, unethical or
immoral manner; or

 

  (v) any fraudulent conduct or conduct which discredits the Company or any
Subsidiary or is detrimental to the reputation, character and standing of the
Company or any Subsidiary.

4. Distribution Following Termination of Restrictions. Subject to the other
provisions of this Award and the Plan, the Restricted Stock shall vest as set
forth in Paragraph 2 and shall be distributed to you (or your beneficiary) as
soon as practicable after the Restricted Stock vests. Distribution of Common
Stock will be subject to withholding taxes as described in Paragraph 5, and may
be in a form selected by the Company, in its discretion, including deposit in a
custodial account or delivery of a stock certificate.

5. Withholding. At the time of issuance of Common Stock as soon as practicable
after the vesting of the Restricted Stock, the Company shall withhold an
appropriate number of shares of Common Stock, having a Fair Market Value
determined in accordance with the Plan, equal to the amount necessary to satisfy
the minimum federal, state and local tax withholding obligation with respect to
this Award. The distribution of Common Stock described in Paragraph 4 will be
net of such shares of Common Stock that are withheld to satisfy applicable taxes
pursuant to this Paragraph. In lieu of withholding of shares of Common Stock,
the Administrator may, in its discretion, authorize tax withholding to be
satisfied by a cash payment to the Company, by withholding an appropriate amount
of cash from base pay, or by

 

-3-



--------------------------------------------------------------------------------

such other method as the Administrator determines may be appropriate to satisfy
all obligations for withholding of such taxes. No election under section 83(b)
of the Internal Revenue Code shall be permitted with respect to this Award.

6. Assignment of Award. Your rights under the Plan and this Restricted Stock
Award are personal; no assignment or transfer of your rights under and interest
in this Award may be made by you other than by will or by the laws of descent
and distribution.

7. Dividends and Voting Rights. You are entitled to receive all dividends and
other distributions made with respect to Restricted Stock registered or held in
book entry in your name and you are entitled to vote or execute proxies with
respect to such Restricted Stock, unless and until the Restricted Stock is
forfeited.

8. No Employment Guaranteed. No provision of this Restricted Stock Award shall
give you any right to continued employment with the Company or any Subsidiary.

9. Requirements of Law and Stock Exchanges. Your rights to the Restricted Stock
and the issuance and delivery of the Common Stock are subject to compliance with
all applicable requirements of law. In addition, the Company shall not be
obligated to deliver any shares of Common Stock if counsel to the Company
determines that such delivery would violate any applicable law or any rule or
regulations of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock is listed or quoted.

10. Parachute Payments. Notwithstanding anything in this Award to the contrary,
if any amounts due you under this Award and any other plan or program of the
Company constitute a “parachute payment,” as such term is defined in Code
Section 280G(b)(2), and the amount of the parachute payment, reduced by all
federal, state, and local taxes applicable thereto, including the excise tax
imposed pursuant to Code Section 4999, is less than the amount you would receive
if you were paid three times your “base amount,” as defined in Code
Section 280G(b)(3), less one dollar, reduced by all federal, state, and local
taxes applicable thereto, then the aggregate of the amounts constituting the
parachute payment shall be reduced to an amount that will equal three times your
base amount less one dollar. The determinations to be made hereunder shall be
made by an accounting firm jointly selected by the Administrator and you and
paid by the Company, and which may be the Company’s independent auditors.

11. Governing Law. This Restricted Stock Award shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas.

In conjunction with this Award, we are required to provide you with the latest
relevant SEC filings by the Company; therefore, we refer you to the SEC Filings
section of our web page, www.westlakechemical.com. If you have any questions
regarding this Award, you may contact Mr. David Hansen, Sr. Vice President,
Administration, at 713-960-9111.

Yours very truly,

 

-4-